

113 SRES 749 IS: Denouncing the Maduro regime’s efforts to hold fraudulent legislative elections, the absence of acceptable conditions to ensure free, fair, and transparent electoral processes in Venezuela, and the further erosion of Venezuelan democracy. 
U.S. Senate
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 749IN THE SENATE OF THE UNITED STATESOctober 20 (legislative day, October 19), 2020Mr. Rubio (for himself, Mr. Menendez, Mr. Cruz, Mr. Durbin, Mr. Scott of Florida, Mr. Cardin, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONDenouncing the Maduro regime’s efforts to hold fraudulent legislative elections, the absence of acceptable conditions to ensure free, fair, and transparent electoral processes in Venezuela, and the further erosion of Venezuelan democracy. Whereas the regime of Nicolás Maduro is undertaking efforts to hold fraudulent legislative elections for Venezuela’s National Assembly in December 2020 that will not comply with international standards for free, fair, and transparent electoral processes;Whereas the Maduro regime is seeking to use fraudulent legislative elections to undermine Venezuela’s sitting democratically elected National Assembly;Whereas, as codified under section 112 of the VERDAD Act of 2019 (22 U.S.C. 9702), it is the policy of the United States to recognize the democratically elected National Assembly of Venezuela, elected in December 2015 and sworn in on January 2016, as the only legitimate national legislative body in Venezuela;Whereas the United States Government and members of the international community have rightly denounced the Maduro regime’s efforts to hold fraudulent legislative elections in December 2020;Whereas, on October 13, 2020, members of the Lima Group—including Bolivia, Brazil, Canada, Chile, Colombia, Costa Rica, Guatemala, Haiti, Honduras, Panama, Paraguay, Peru, and Venezuela—issued a joint declaration on the Maduro regime’s efforts to hold legislative elections in December 2020 that expressed firm rejection of the continuing of the illegitimate regime of Nicolás Maduro in holding parliamentary elections without the minimum democratic guarantees and without the participation of all political forces; Whereas, on September 17, 2020, the International Contact Group on Venezuela—whose members include Argentina, Costa Rica, Ecuador, the European Union, France, Germany, Italy, the Netherlands, Panama, Portugal, Spain, Sweden, the United Kingdom, and Uruguay—issued a joint declaration on the Maduro regime’s efforts to hold legislative elections in December 2020 that stated that conditions are not met, at the moment, for a transparent, inclusive, free and fair electoral process; Whereas, on June 12, 2020, the Maduro regime’s illegitimate Supreme Court unilaterally appointed new members to Venezuela’s National Electoral Council without the approval of the democratically elected National Assembly;Whereas, throughout 2020, the Maduro regime—(1)sought to co-opt and undermine independent political parties through a campaign of systematic persecution; and(2)used its discredited Supreme Court to strip independent political parties of their leadership, including Voluntad Popular, Primero Justicia, and Acción Democrática; Whereas the Maduro regime has a demonstrated track record of holding fraudulent elections over the last four years; Whereas, on July 30, 2017, the Maduro regime manipulated the results for Venezuela’s Constituent Assembly by more than 1,000,000 votes, according to Smartmatic, the company that supplied Venezuela’s electronic voting machines; Whereas, in May 2018, the Maduro regime held fraudulent presidential elections that were broadly criticized as illegitimate, leading more than 50 countries to recognize the end of Nicolás Maduro’s term in office and the inauguration of National Assembly President Juan Guaidó as Interim-President of Venezuela on January 23, 2019; Whereas, according to the Venezuelan constitution, Juan Guaidó, as President of the National Assembly, serves as Venezuela’s Interim President in the absence of democratically elected president of Venezuela;Whereas the conditions do not currently exist for the free, fair, and transparent election of new members of the National Assembly or the president of Venezuela; Whereas, as of September 7, 2020, the internationally recognized nongovernmental organization Foro Penal confirmed that, out of the 110 individuals recently released from prison by the Maduro regime to serve out the remainder of their sentences under house arrest, 53 were political prisoners, and that currently 363 political prisoners remain unjustly detained by the dictatorship without due process; Whereas, on September 16, 2020, the United Nations Independent International Fact-Finding Mission on the Bolivarian Republic of Venezuela found that Nicolás Maduro and senior members of his regime ordered and carried out a campaign of extrajudicial executions, forced disappearances, torture, and arbitrary detentions that amounted to systemic crimes against humanity;Whereas the Maduro regime’s efforts to hold fraudulent legislative elections, undermine the democratically elected National Assembly and independent political parties, and implement a campaign of state-sponsored violence and repression further erodes democracy and the rule of law in Venezuela; andWhereas, as codified under section 4 of the Venezuela Defense of Human Rights and Civil Society Act (Public Law 113–278; 128 U.S.C. 3013), it is the policy of the United States to support the people of Venezuela in their aspiration to live under conditions of peace and representative democracy as defined by the Inter-American Democratic Charter of the Organization of American States: Now, therefore, be itThat the Senate—(1)denounces efforts by the Maduro regime to hold fraudulent legislative elections in an effort to undermine Venezuela’s democratically elected National Assembly;(2)joins members of the international community, including members of the Lima Group, in rightfully rejecting the Maduro’s regime efforts to carry out fraudulent legislative elections;(3)urges that presidential and legislative elections in Venezuela be conducted at the earliest possible date according to international standards for free, fair, and transparent electoral processes, including credible international election observation;(4)calls on the Maduro regime to cease its campaign of systematic persecution against Venezuela’s independent political parties and their leadership;(5)calls on the Maduro regime to immediately release all political prisoners, facilitate access by humanitarian organizations, and end its campaign of extrajudicial executions, forced disappearances, torture, and arbitrary detentions of political opponents, human rights defenders, civil society activists, peaceful protesters, and citizens; and(6)takes note of the finding of the United Nations Independent International Fact-Finding Mission on the Bolivarian Republic of Venezuela that the Maduro regime’s campaign of state-sponsored violence and repression against the people of Venezuela amounted to crimes against humanity, and calls for Nicolás Maduro and senior members of his regime to be held accountable for their actions.